TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00236-CV


                                   The State of Texas, Appellant

                                                  v.

       Christine Ellis, D.D.S.; Alexandra Alvarez; and Joshua LaFountain, Appellees




             FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-GN-19-004849, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING


                                             ORDER


PER CURIAM

                  The parties have filed an agreed joint motion to seal the supplemental clerk’s

record and briefing referencing the supplemental clerk’s record. To comply with the trial court’s

orders that require certain documents and records to remain under seal, the parties in their motion

request that the Court allow the agreed supplemental clerk’s record and unredacted briefing that

references the supplemental clerk’s record to be filed under seal. See Tex. Hum. Res. Code

§ 36.102 (requiring qui tam petitions to be filed under seal under Texas Medicaid Fraud

Prevention Act).       The parties represent that the supplemental clerk’s record contains the

unredacted documents and records that were provided in camera to the trial court. The parties

also represent that redacted versions of their briefing will be publicly filed.

                  We grant the parties’ motion and direct the Clerk’s Office to file under seal the

agreed supplemental clerk’s record and unredacted briefing that references the supplemental

clerk’s record.
              It is ordered on June 8, 2022.



Before Justices Goodwin, Baker, and Triana




                                               2